Exhibit 10.2

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended And Restated Employment Agreement (the “Agreement”), made and dated
as of October 1, 2007, by and between Lincoln Bank, an Indiana commercial bank
(“Employer”), and John B. Ditmars, a resident of Johnson County, Indiana
(“Employee”), but effective as of January 1, 2005.
 
This Agreement amends and restates the prior Employment Agreement between the
Employer and the Employee dated January 1, 2007 (the “Prior Agreement”). It has
been amended and restated for compliance with the final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended, effective as of
January 1, 2005.
 
W I T N E S S E T H
 
Whereas, Employee is employed by Employer as its Executive Vice President and
Chief Operating Officer and has made valuable contributions to the profitability
and financial strength of Employer;
 
Whereas, Employer and Employee entered into an Employment Agreement dated as of
January 1, 2007, which Employer and Employee now desire to amend and restate in
its entirety as provided herein;
 
Whereas, Employer desires to encourage Employee to continue to make valuable
contributions to Employer’s business operations and not to seek or accept
employment elsewhere;
 
Whereas, Employee desires to be assured of a secure minimum compensation from
Employer for his services over a defined term;
 
Whereas, Employer desires to assure the continued services of Employee on behalf
of Employer on an objective and impartial basis and without distraction or
conflict of interest in the event of an attempt by any person to obtain control
of Employer or Lincoln Bancorp (the “Holding Company”), the Indiana corporation
which owns all of the issued and outstanding capital stock of Employer;
 
Whereas, Employer recognizes that when faced with a proposal for a change of
control of Employer or the Holding Company, Employee will have a significant
role in helping the Boards of Directors assess the options and advising the
Boards of Directors on what is in the best interests of Employer, the Holding
Company, and its shareholders, and it is necessary for Employee to be able to
provide this advice and counsel without being influenced by the uncertainties of
his own situation;
 
Whereas, Employer desires to provide fair and reasonable benefits to Employee on
the terms and subject to the conditions set forth in this Agreement;
 
 Whereas, Employer desires reasonable protection of its confidential business
and customer information which it has developed over the years at substantial
expense and assurance that Employee will not compete with Employer for a
reasonable period of time after termination of his employment with Employer,
except as otherwise provided herein.
 
Now, Therefore, in consideration of these premises, the mutual covenants and
undertakings herein contained and the continued employment of Employee by
Employer as its
 

Page 1

--------------------------------------------------------------------------------



Executive Vice President and Chief Operating Officer, Employer and Employee,
each intending to be legally bound, covenant and agree as follows:
 
1.           Upon the terms and subject to the conditions set forth in this
Agreement, Employer employs Employee as its Executive Vice President and Chief
Operating Officer, and Employee accepts such employment.
 
2.           Employee agrees to serve as Executive Vice President and Chief
Operating Officer of Employer and to perform such duties in that office as may
reasonably be assigned to him by Employer’s Board of Directors; provided,
however, that such duties shall be performed in or from the offices of Employer
currently located at Greenwood, Indiana, and shall be of the same character as
those previously performed by Employee and generally associated with the office
held by Employee. Employee shall render services to Employer as its Executive
Vice President and Chief Operating Officer, in substantially the same manner and
to substantially the same extent as Employee rendered his services to First Bank
before the date hereof. While employed by Employer, Employee shall devote
substantially all his business time and efforts to Employer’s business during
regular business hours and shall not engage in any other related business.
 
3.           The term of this Agreement shall begin on January 1, 2005 (the
“Effective Date”) and shall end on January 1, 2009; provided, however, that such
term shall be extended automatically for an additional year on each anniversary
of January 1, 2007, if Employer’s Board of Directors determines by resolution
that the performance of Employee has met the Board’s requirements and standards
and that this Agreement should be extended prior to such anniversary of the
Effective Date, unless either party  hereto gives written notice to the other
party not to so extend within ninety (90) days prior to such anniversary, in
which case no further automatic extension shall occur and the term of this
Agreement shall end one year subsequent to the anniversary as of which the
notice not to extend for an additional year is given (such term, including any
extension thereof shall herein be referred to as the “Term”). Notwithstanding
the foregoing, the Term may end earlier upon the occurrence of any event
described in Section 7.
 
In the event of termination pursuant to Section 3, subject to the occurrence of
another event described in Section 7, compensation provided for herein
(including Base Compensation) shall continue to be paid, and Employee shall
continue to participate in the employee benefit, retirement, and compensation
plans and other perquisites as provided in Section 4, Section 5 and Section 6
hereof through and until the end of the remaining one year of the Term. Any
benefits payable under insurance, health, retirement and bonus plans as a result
of Employee’s participation in such plans through such date shall be paid when
due under those plans.
 
4.           Employee shall receive an annual salary of $167,333 (“Base
Compensation”) payable at regular intervals in accordance with Employer’s normal
payroll practices now or hereafter in effect. Employer may consider and declare
from time to time increases in the salary it pays Employee and thereby increases
in his Base Compensation. Prior to a Change in Control, Employer may also
declare decreases in the salary it pays Employee if the Operating results of
Employer are significantly less favorable than those for the fiscal year ending
December 31, 2004, and Employer makes similar decreases in the salary it pays to
other executive officers of Employer. After a Change in Control, Employer shall
consider and declare salary increases based upon the following standards:
 
(a)           Inflation;
 

Page 2

--------------------------------------------------------------------------------



(b)           Adjustments to the salaries of other senior management personnel;
and
 
(c)           Past performance of Employee and the contribution which Employee
makes to the business and profits of Employer during the Term.
 
Any and all increases or decreases in Employee’s salary pursuant to this section
shall cause the level of Base Compensation to be increased or decreased by the
amount of each such increase or decrease for purposes of this Agreement. The
increased or decreased level of Base Compensation as provided in this section
shall become the level of Base Compensation for the remainder of the Term of
this Agreement until there is a further increase or decrease in Base
Compensation as provided herein.
 
5.           So long as Employee is employed by Employer pursuant to this
Agreement, he shall be included as a participant in all present and future
employee benefit, retirement, and compensation plans available to any management
employee of Employer, consistent with his Base Compensation and his positions as
Executive Vice President and Chief Operating Officer of Employer including,
without limitation, Employer’s or the Holding  Company’s pension plan, 401(k)
plan, Stock Option Plan, Recognition and Retention Plan and Trust, Employee
Stock Ownership Plan, and hospitalization, disability and group life insurance
plans, each of which Employer agrees to continue in effect on terms no less
favorable than those currently in effect as of the date hereof (as permitted by
law) during the Term of this Agreement unless prior to a Change in Control the
operating results of Employer are significantly less favorable than those for
the fiscal year ending December 31, 2004, and unless (either before or after a
Change in Control) changes in the accounting, legal, or tax treatment of such
plans would adversely affect Employer’s operating results or financial condition
in a material way, and the Board of Directors of Employer or the Holding Company
concludes that modifications to such plans need to be made to avoid such adverse
effects. However, Employer may freeze or terminate the Lincoln Bank Financial
Institutions Retirement Fund without violating its obligations contained in this
Agreement, nor shall Employer be obligated to provide a replacement plan or
benefit of equivalent value.
 
In addition to the foregoing, a nonqualified stock option for a total of twenty
thousand (20,000) shares of Common Stock of Lincoln Bancorp shall be granted to
Employee as of the Effective Date. The option price shall be one hundred percent
(100%) of the fair market value of one (1) share of Common Stock of Lincoln
Bancorp as of the Effective Date, as determined in accordance with the Lincoln
Bancorp Stock Option Plan, such option may not be exercised more than ten (10)
years from the date of this grant, and such option shall otherwise be subject in
all respects to the terms and conditions of the Lincoln Bancorp Stock Option
Plan.
 
6.           So long as Employee is employed by Employer pursuant to this
Agreement, Employee shall receive reimbursement from Employer for all reasonable
business expenses incurred in the course of his employment by Employer, upon
submission to Employer of written vouchers and statements for reimbursement. So
long as Employee is employed by Employer pursuant to the terms of this
Agreement, Employer shall continue in effect vacation policies applicable to
Employee no less favorable from his point of view than those written vacation
policies in effect on the date hereof. So long as Employee is employed by
Employer pursuant to this Agreement, Employee shall be entitled to office space
and working conditions no less favorable than were in effect for him on the date
hereof.
 

Page 3

--------------------------------------------------------------------------------



7.           Subject to the respective continuing obligations of the parties,
including but not limited to those set forth in Section 9(a), Section 9(b),
Section 9(c) and Section 9(d) hereof, Employee’s employment by Employer may be
terminated prior to the expiration of the Term of this Agreement as follows:
 
(a)           Employer, by action of its Board of Directors and upon written
notice to Employee, may terminate Employee’s employment with Employer
immediately for cause. For purposes of this Section 7(a), “cause” shall be
defined as (i) personal dishonesty, (ii) incompetence, (iii) willful misconduct,
(iv) breach of fiduciary duty involving personal profit, (v) intentional failure
to perform stated duties, (vi) willful violation of any law, rule, or regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order, or (vii) any material breach of any provision of this Agreement.
 
(b)           Employer, by action of its Board of Directors may terminate
Employee’s employment with Employer without cause at any time; provided,
however, that the “date of termination” for purposes of determining benefits
payable to Employee under Section 8(b) hereof shall be the date which is sixty
(60) days after Employee receives written notice of such termination.
 
(c)           Employee, by written notice to Employer, may terminate his
employment with Employer immediately for cause. For purposes of this Section
7(c), “cause” shall be defined as (i) any action by Employer’s Board of
Directors to remove Employee as Executive Vice President and Chief Operating
Officer of Employer, except for title changes in connection with promotions, if
any, and except where Employer’s Board of Directors properly acts to remove
Employee from such office for “cause” as defined in Section 7(a) hereof, (ii)
any action by Employer’s Board of Directors to materially limit, increase, or
modify Employee’s duties and/or authority as Executive Vice President and Chief
Operating Officer of Employer, except for changes commensurate with title
changes in connection with promotions, if any, (iii) any failure of Employer to
obtain the assumption of the obligation to perform this Agreement by any
successor or the reaffirmation of such obligation by Employer, as contemplated
in Section 20 hereof; (iv) Holding Company’s failure to use its best efforts to
cause Employer to convert from a federal savings bank to an Indiana commercial
state bank no later than one year after the Effective Time; or (v) any material
breach by Employer of a term, condition or covenant of this Agreement.
 
(d)           Employee, upon sixty (60) days’ written notice to Employer, may
terminate his employment with Employer without cause.
 
(e)           Employee’s employment with Employer shall terminate in the event
of Employee’s death or disability. For purposes hereof, “disability” shall be
defined as Employee’s inability by reason of illness or other physical or mental
incapacity to perform the duties required by his employment for any consecutive
one hundred eighty (180) day period, provided that notice of any termination by
Employer because of Employee’s “disability” shall have been given to Employee
prior to the full resumption by him of the performance of such duties.
 
8.           In the event of termination of Employee’s employment with Employer
pursuant to Section 7 hereof, compensation shall continue to be paid by Employer
to Employee as follows:
 

Page 4

--------------------------------------------------------------------------------



(a)           In the event of termination pursuant to Section 7(a) or Section
7(d), compensation provided for herein (including Base Compensation) shall
continue to be paid, and Employee shall continue to participate in the employee
benefit, retirement, and compensation plans and other perquisites as provided in
Section 4, Section 5 and Section 6 hereof, through the date of termination
specified in the notice of termination. Any benefits payable under insurance,
health, retirement and bonus plans as a result of Employee’s participation in
such plans through such date shall be paid when due under those plans. The date
of termination specified in any notice of termination pursuant to Section 7(a)
shall be no later than the last business day of the month in which such notice
is provided to Employee.
 
(b)           In the event of termination pursuant to Section 7(b) or Section
7(c), compensation provided for herein (including Base Compensation) shall
continue to be paid, and Employee shall continue to participate in the employee
benefit, retirement, and compensation plans and other perquisites as provided in
Section 4, Section 5 and Section 6 hereof, through the date of termination
specified in the notice of termination. Any benefits payable under insurance,
health, retirement and bonus plans as a result of Employee’s participation in
such plans through such date shall be paid when due under those plans. In
addition, Employee shall be entitled to continue to receive from Employer his
Base Compensation at the rates in effect at the time of termination for the
remaining Term of the Agreement, but not less than six (6) months, if the
termination does not follow a Change in Control. In addition, during such
periods and except as otherwise specifically provided herein, Employer will
maintain in full force and effect for the continued benefit of Employee each
employee welfare benefit plan and each employee pension benefit plan (as such
terms are defined in the Employee Retirement Income Security Act of 1974, as
amended) in which Employee was entitled to participate immediately prior to the
date of his termination unless an essentially equivalent and no less favorable
benefit is provided by a subsequent employer of Employee. If the terms of any
employee welfare benefit plan or employee pension benefit plan of Employer do
not permit continued participation by Employee, Employer will arrange to provide
to Employee a benefit substantially similar to, and no less favorable than, the
benefit he was entitled to receive under such plan at the end of the period of
coverage.  If the termination pursuant to Section 7(b) or Section 7(c) occurs
within 12 months following a Change in Control, Employee shall be entitled to a
lump sum payment paid by the Employer within 30 days following his termination
of employment equal to three times his Base Compensation at the rate in effect
at the time of his termination of employment. In addition, Employee shall be
entitled to the continued payment to Employee through the date of termination of
this Agreement of all compensation and benefits provided for in Sections 5 and
6.
 
(c)           In the event of termination pursuant to Section 7(e), compensation
provided for herein (including Base Compensation) shall continue to be paid, and
Employee shall continue to participate in the employee benefit, retirement, and
compensation plans and other perquisites as provided in Section 4, Section 5 and
Section 6 hereof, (i) in the event of Employee’s death, through the date of
death, or (ii) in the event of Employee’s disability, through the date of proper
notice of disability as required by Section 7(e). Any benefits payable under
insurance, health, retirement and bonus plans as a result of
 

Page 5

--------------------------------------------------------------------------------



Employer’s participation in such plans through such date shall be paid when due
under those plans.
 
(d)           Employer will permit Employee or his personal representative(s) or
heirs, during a period of three months following Employee’s termination of
employment by Employer for the reasons set forth in Section 7(b) or Section
7(c), if such termination follows a Change in Control, to require Employer, upon
written request, to purchase all outstanding stock options previously granted to
Employee under any Holding Company stock option plan then in effect whether or
not such options are then exercisable at a cash purchase price equal to the
amount by which the aggregate “fair market value” of the shares subject to such
options exceeds the aggregate option price for such shares. For purposes of this
Agreement, the term “fair market value” shall mean the higher of (1) the average
of the highest asked prices for Holding Company shares on the NASDAQ Global
Market or other Nasdaq tier or market if the shares are traded on such tier or
market for the thirty (30) business days preceding such termination, or (2) the
average per share price actually paid for the most highly priced one percent
(1%) of the Holding Company shares acquired in connection with the Change in
Control of the Holding Company by any person or group acquiring such control.
 
(e)           For purposes of this Agreement, a “Change in Control” shall mean
any of the following:
 
(i) a change in the ownership of the Employer or the Holding Company, which
shall occur on the date that any one person, or more than one person acting as a
group, acquires ownership of stock of the Employer or the Holding Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Employer or the Holding Company.  Such acquisition may occur as a result
of a merger of the Holding Company or the Bank into another entity which pays
consideration for the shares of capital stock of the merging Holding Company or
Bank or as a result of a merger of another entity into the Holding Company or
the Bank if the entity’s shareholders as a group acquire or receive over 50% of
the total fair market value or total voting power of the stock of the entity
resulting from the merger.  However, if any one person, or more than one person
acting as a group, is considered to own more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Employer or
the Holding Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Employer or
the Holding Company (or to cause a change in the effective control of the
Employer or the Holding Company (within the meaning of subsection (ii)).  An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Employer or the Holding
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this subsection.  This subsection applies
only when there is a transfer of stock of the Employer or the Holding Company
(or issuance of stock of the Employer or the Holding Company) and stock in the
Employer or the Holding Company remains outstanding after the transaction.
 

Page 6

--------------------------------------------------------------------------------



(ii) a change in the effective control of the Employer or the Holding Company,
which shall occur only on the date new directors are added to the Holding
Company’s board of directors as a result of a merger transaction involving the
Holding Company or the Employer, respectively, and as a result of such
replacement the Holding Company’s directors or the Employer’s directors,
respectively, before the merger constitute 50% or less of the total directors of
the Holding Company or the Employer immediately following the merger; provided,
however, that this provision shall not apply if another corporation is a
majority shareholder of the Holding Company.  If any one person, or more than
one person acting as a group, is considered to effectively control the Employer
or the Holding Company, the acquisition of additional control of the Employer or
the Holding Company by the same person or persons is not considered to cause a
change in the effective control of the Employer or the Holding Company (or to
cause a change in the ownership of the Employer or the Holding Company within
the meaning of subsection (i) of this section).
 
(iii) a change in the ownership of a substantial portion of the Employer’s
assets, which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Employer that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Employer immediately before such acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the assets of the
Employer, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.  No change in control
occurs under this subsection (iii) when there is a transfer to an entity that is
controlled by the shareholders of the Employer immediately after the
transfer.  A transfer of assets by the Employer is not treated as a change in
the ownership of such assets if the assets are transferred to –
 
1)           a shareholder of the Employer (immediately before the asset
transfer) in exchange for or with respect to its stock;
 
2)           an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Employer.
 
3)           a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Employer; or
 
4)           an entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a person described in paragraph
(iii).
 
For purposes of this subsection (iii) and except as otherwise provided in
paragraph 1) above, a person’s status is determined immediately after the
transfer of the assets.
 

Page 7

--------------------------------------------------------------------------------



(iv) For purposes of this section, persons will not be considered to be acting
as a group solely because they purchase or own stock of the same corporation at
the same time, or as a result of the same public offering.  Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Employer or the Holding Company.
 
(f)           To the extent the Employee is a “specified employee” (as defined
below), payments due to the Employee under this Section 8 shall begin no sooner
than six months after the Employee’s separation from service; provided, however,
that any payments not made during the six month period described in this
Section 8(f) shall be made in a single lump sum as soon as administratively
practicable after the expiration of such six month period; provided, further,
that the six month delay required under this Section 8(f) shall not apply to the
portion of any payment resulting from the Employee’s “involuntary separation
from service” (as defined in Treasury Reg. Section 1.409A-1(n) and including a
“separation from service for good reason,” as defined in Treasury Reg.
Section 1.409A-1(n)(2)) that (i) is payable no later than the last day of the
second year following the year in which the separation from service occurs, and
(ii) does not exceed two times the lesser of (1) the Employee’s annualized
compensation for the year prior to the year in which the separation from service
occurs, or (2) the dollar limit described in Section 401(a)(17) of the Code.
 
To the extent any life, health, disability or other welfare benefit coverage
provided to the Employee under this Section 8 would be taxable to the Employee,
the taxable amount of such coverage shall not exceed the applicable dollar
amount under Section 402(g)(1)(B) of the Code determined as of the year in which
the Employee’s separation from service occurs.  The intent of the foregoing
sentence is to permit the Holding Company and the Employer to treat the
provision of such benefits as a limited payment under Treasury Reg.
Section 1.409A-1(a)(9)(v)(D) so as to avoid application of the six month delay
rule for specified employees.  For purposes of this Section 8, any reference to
severance of employment or termination of employment shall mean a “separation
from service” as defined in Treasury Reg. Section 1.409A-1(h).
 
For purposes of this Agreement, the term “specified employee” shall have the
meaning set forth in Treasury Reg. Section 1.409A-1(i) and shall include,
without limitation, (1) an officer of the Employer or the Holding Company having
annual compensation greater than $130,000 (as adjusted for inflation under the
Code), (2) a five percent owner of the Employer or the Holding Company, or (3) a
one percent owner of the Employer or the Holding Company having annual
compensation of more than $150,000.  The determination of whether the Employee
is a “specified employee” shall be made by the Employer in good faith applying
the applicable Treasury regulations.
 
9.           In order to induce Employer to enter into this Agreement, Employee
hereby agrees as follows:
 
(a)           While Employee is employed by Employer and for a period of three
(3) years after termination of such employment, Employee shall not divulge or
furnish any trade secrets (as defined in Ind. Code § 24-2-3-2) of Employer or
any confidential information
 

Page 8

--------------------------------------------------------------------------------



acquired by him while employed by Employer concerning the policies, plans,
procedures or customers of Employer to any person, firm or corporation, other
than Employer or upon its written request, or use any such trade secret or
confidential information directly or indirectly for Employee’s own benefit or
for the benefit of any person, firm or corporation other than Employer, since
such trade secrets and confidential information are confidential and shall at
all times remain the property of Employer.
 
(b)           For a period of two (2) years after termination of Employee’s
employment by Employer for reasons other than those set forth in Section 7(b) or
Section 7(c) of this Agreement, Employee shall not directly or indirectly
provide banking or bank-related services to or solicit the banking or
bank-related business of any customer of Employer at the time of such provision
of services or solicitation which Employee served either alone or with others
while employed by Employer in any city, town, borough, township, village or
other place in which Employee performed services for Employer while employed by
it, or assist any actual or potential competitor of Employer to provide banking
or bank-related services to or solicit any such customer’s banking or
bank-related business in any such place. Notwithstanding the foregoing, the
period for application of this restriction in Section 9(b) shall be reduced from
two (2) years to six (6) months following termination of Employee’s
employment:  (i) in the event of termination under Section 3 if Employer
provides the notice not to extend for an additional year; (ii) if Employer fails
to appoint Jerry R. Engle as President and Chief Executive Officer of Employer
by December 31, 2005; or (iii) if Jerry R. Engle’s employment with Employer has
been terminated without cause by Employer or with cause by Jerry R. Engle, as
described in the separate employment agreement between Jerry R. Engle and
Employer.
 
(c)           While Employee is employed by Employer and for a period of one (1)
year after termination of Employee’s employment by Employer for reasons other
than those set forth in Section 7(b) or Section 7(c) of this Agreement, Employee
shall not, directly or indirectly, as principal, agent, or trustee, or through
the agency of any corporation, partnership, trade association, agent or agency,
engage in any banking or bank-related business which competes with the business
of Employer as conducted during Employee’s employment by Employer if Employee’s
office with the competing business is within a radius of twenty-five (25) miles
of Employer’s main office or within a radius of twenty-five (25) miles of
Employer’s Greenwood office. (Notwithstanding the foregoing, ownership of less
than two percent (2%) of a class of publicly held securities in any corporation
shall not violate the provisions of this Section 9(c).) Furthermore,
notwithstanding the foregoing, the period for application of this restriction in
Section 9(c) shall be reduced from one (1) year to six (6) months following
termination of Employee’s employment: (i) in the event of termination under
Section 3 if Employer provides the notice not to extend for an additional year;
(ii) if Employer fails to appoint Jerry R. Engle as President and Chief
Executive Officer of Employer by December 31, 2005; or (iii) if Jerry R. Engle’s
employment with Employer has been terminated without cause by Employer or with
cause by Jerry R. Engle, as described in the separate employment agreement
between Jerry R. Engle and Employer.
 
(d)           If Employee’s employment by Employer is terminated hereunder for
any reason, Employee will turn over immediately thereafter to Employer all
business correspondence, letters, papers, reports, customers’ lists, financial
statements, credit
 

Page 9

--------------------------------------------------------------------------------



reports or other confidential information or documents of Employer or its
affiliates in the possession or control of Employee, all of which writings are
and will continue to be the sole and exclusive property of Employer or its
affiliates.
 
If Employee’s employment by Employer is terminated during the Term of this
Agreement for reasons set forth in Section 7(b) or Section 7(c) of this
Agreement, Employee shall have no obligations to Employer with respect to the
noncompetition provisions under this Section 9.
 
10.           Any termination of Employee’s employment with Employer as
contemplated by Section 7 hereof, except in the circumstances of Employee’s
death, shall be communicated by written “Notice of Termination” by the
terminating party to the other party hereto. Any “Notice of Termination”
pursuant to Sections 7(a), Section 7(c) or Section 7(e) shall indicate the
specific provisions of this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination.
 
11.           If Employee is suspended and/or temporarily prohibited from
participating in the conduct of Employer’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§ 1818(e)(3) or (g)(1)), Employer’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, Employer shall (i) pay Employee all
or part of the compensation withheld while its obligations under this Agreement
were suspended and (ii) reinstate (in whole or in part) any of its obligations
which were suspended.
 
12.           If Employee is removed and/or permanently prohibited from
participating in the conduct of Employer’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§ 1818(e)(4) or (g)(1)), all obligations of Employer under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
parties to the Agreement shall not be affected.
 
13.           If Employer is in default (as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act), all obligations under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of Employer or Employee.
 
14.           All obligations under this Agreement shall be terminated except to
the extent determined that the continuation of the Agreement is necessary for
the continued operation of Employer: (i) by the Director of the Indiana
Department of Financial Institution or his or her designee (the “Director”), at
the time the Federal Deposit Insurance Corporation enters into an agreement to
provide assistance to or on behalf of Employer under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act; or (ii) by the Director at
the time the Director approves  a supervisory merger to resolve problems related
to operation of Employer or when Employer is determined by the Director to be in
an unsafe and unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.
 
15.           Anything in this Agreement to the contrary notwithstanding, in the
event that Employer’s independent public accountants determine that any payment
by Employer to or for the benefit of Employee, whether paid or payable pursuant
to the terms of this Agreement, would be non-deductible by Employer for federal
income tax purposes because of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), then the amount payable to or for the benefit of
Employee pursuant to this Agreement shall be reduced (but not below zero) to the
Reduced Amount. For purposes of this Section 15, the “Reduced Amount” shall be
the amount
 

Page 10

--------------------------------------------------------------------------------



which maximizes the amount payable without causing the payment to be
non-deductible by Employer because of Section 280G of the Code. Any payments
made to Employee pursuant to this Agreement or otherwise, are subject to and
conditional upon their compliance with 12 U.S.C. §1828(k) and FDIC regulation 12
C.F.R. Part 359 (Golden Parachute and Indemnification Payments) and any other
regulations promulgated thereunder, to the extent applicable to such parties.
 
16.           If a dispute arises regarding the termination of Employee pursuant
to Section 7 hereof or as to the interpretation or enforcement of this Agreement
and Employee obtains a final judgment in his favor in a court of competent
jurisdiction or his claim is settled by Employer prior to the rendering of a
judgment by such a court, all reasonable legal fees and expenses incurred by
Employee in contesting or disputing any such termination or seeking to obtain or
enforce any right or benefit provided for in this Agreement or otherwise
pursuing his claim shall be paid by Employer, to the extent permitted by law.
 
17.           Should Employee die after termination of his employment with
Employer while any amounts are payable to him hereunder, this Agreement shall
inure to the benefit of and be enforceable by Employee’s executors,
administrators, heirs, distributees, devisees and legatees and all amounts
payable hereunder shall be paid in accordance with the terms of this Agreement
to Employee’s devisee, legatee or other designee or, if there is no such
designee, to his estate.
 
18.           For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 

 
If to Employee:
John B. Ditmars
86 East SR 144
Franklin, IN 46131
 
 
If to Employer:
Lincoln Bank
905 Southfield Drive
P.O. Box 510
Plainfield, Indiana   46168-0510



 
or to such address as either party hereto may have furnished to the other party
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.
 
19.           The validity, interpretation, and performance of this Agreement
shall be governed by the laws of the State of Indiana, except as otherwise
required by mandatory operation of federal law.
 
20.           Employer shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of Employer, by agreement in form and substance
satisfactory to Employee to expressly assume and agree to perform this Agreement
in the same manner and same extent that Employer would be required to perform it
if no such succession had taken place. Failure of Employer to obtain such
agreement prior to the effectiveness of any such succession shall be a material
intentional breach of this Agreement and shall entitle Employee to terminate his
employment with Employer
 

Page 11

--------------------------------------------------------------------------------


 
 
pursuant to Section 7(c) hereof. As used in this Agreement, “Employer” shall
mean Employer as hereinbefore defined and any successor to its business or
assets as aforesaid.
 
21.           No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Employee and Employer. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of dissimilar provisions or conditions at the same or any prior
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.
 
22.           The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement which shall remain in full force and effect.
 
23.           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same agreement.
 
24.           This Agreement is personal in nature and neither party hereto
shall, without consent of the other, assign or transfer this Agreement or any
rights or obligations hereunder except as provided in Section 17 and Section 20
above. Without limiting the foregoing, Employee’s right to receive compensation
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than a transfer by his will or by the
laws of descent or distribution as set forth in Section 17 hereof, and in the
event of any attempted assignment or transfer contrary to this paragraph,
Employer shall have no liability to pay any amounts so attempted to be assigned
or transferred.
 

Page 12

--------------------------------------------------------------------------------



In Witness Whereof, the parties have caused this Amended and Restated Employment
Agreement to be executed and delivered as of the day and year first above set
forth.

 

 
“Employer”
       
Lincoln Bank
             
By:
/s/ Jerry R. Engle
   
Jerry R. Engle, President
       
“Employee”
             
/s/ John B. Ditmars
 
John B. Ditmars



 


 
The undersigned, Lincoln Bancorp, sole shareholder of Employer, agrees that if
it shall be determined for any reason that any obligations on the part of
Employer to continue to make any payments due under this Agreement to Employee
is unenforceable for any reason, Lincoln Bancorp, agrees to honor the terms of
this Agreement and continue to make any such payments due hereunder to Employee
pursuant to the terms of this Agreement.

 

 
Lincoln Bancorp
             
By:
/s/ Jerry R. Engle
   
Jerry R. Engle, President



 
 
 
Page 13